Citation Nr: 1312292	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for post-operative left (minor) shoulder partial thickness undersurface rotator cuff tear and Type I SLAP lesion residuals.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for cervical strain and cervical spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had certified active service from April 2004 to September 2004 and from May 2006 to October 2007.  She served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which established service connection for post-operative left (minor) shoulder partial thickness undersurface rotator cuff tear and Type I SLAP lesion residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of October 11, 2007.  In April 2008, the RO established service connection for trapezius muscle strain; assigned a 10 percent evaluation for that disability; effectuated the award as of October 11, 2007; and denied service connection for a "disc condition."  

In March 2010, the RO granted service connection for cervical strain and cervical spine disc disease; assigned a 10 percent evaluation for that disability; clarified that the Veteran's cervical spine disability encompassed her previously service-connected trapezius muscle strain; and effectuated the award as of October 11, 2007.  The Board has reviewed both the Veteran's physical claims file and her "Virtual VA" file so as to insure a total review of the evidence. 

The Board observes that the Veteran has appealed from the initial evaluations assigned for her service-connected left shoulder and cervical spine disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial evaluation in excess of 10 percent for post-operative left (minor) shoulder partial thickness undersurface rotator cuff tear and Type I SLAP lesion residuals and an initial evaluation in excess of 10 percent for cervical strain and cervical spine disc disease.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

In July 2012, additional VA outpatient treatment records dated in 2011 and 2012 were added to the Virtual VA file of the Veteran.  By letter dated in March 2013, the Veteran's representative waived initial RO consideration of that evidence pursuant to 38 C.F.R. § 20. 1304(c) (2012).  


FINDINGS OF FACT

1.  The Veteran's post-operative left shoulder disability has been objectively shown to be productive of no more than chronic left shoulder pain; a locking sensation associated with flexion of the joint; a range of motion of the left shoulder of flexion to 50 degrees, abduction to 40 degrees, extension to 20 degrees, no external rotation, and internal rotation to 30 degrees; and 4-/5 shoulder muscle strength.  

2.  The Veteran's cervical spine disability has been objectively shown to be productive of no more that chronic radiating cervical spine pain; functional limitation of motion due to pain of forward flexion to 25 degrees, extension to 35 degrees, lateral flexion to 25 degrees, bilaterally, and extension to 40 degrees, bilateral; palpable cervical paravertebral muscle spasm; and no incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent evaluation for post-operative left (minor) shoulder partial thickness undersurface rotator cuff tear and Type I SLAP lesion residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2012).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent evaluation for cervical strain and cervical spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  VA has issued several VCAA notices to the Veteran including a November 2007 notice which informed her of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions she needed to undertake; and how VA would assist her in developing her claims.  The November 2007 VCAA notice was issued to the Veteran prior to the January 2008 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the July 2009 statement of the case and the March 2010 supplemental statement of the case.  The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran has been afforded adequate VA examinations for compensation purposes.  The examination reports are of record.  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Post-operative Left Shoulder Disability

Historical Review

The Veteran's service treatment records indicate that she underwent a left shoulder arthroscopic procedure.  The report of a December 2007 VA examination for compensation purposes states that the Veteran was right handed.  She was diagnosed with a left shoulder partial thickness undersurface rotator cuff tear with a Type I SLAP lesion; arthroscopy residuals with debridement of both the SLAP lesion and the rotator cuff tear; and a "left shoulder greater tuberosity cyst status post open biopsy and curettage of the greater tuberosity cyst and bone grafting with allograft chips."  In January 2008, the RO established service connection for post-operative left shoulder partial thickness undersurface rotator cuff tear and Type I SLAP lesion residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of October 11, 2007.  

In July 2012, the RO granted service connection for left shoulder scars; assigned a 20 percent evaluation for that disability; and effectuated the award as of May 25, 2012.  

Evaluation

The Veteran advances that her post-operative left shoulder disability is productive of significant functional impairment.  She contends that the record supports assignment of at least a 20 percent evaluation.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  A 20 percent evaluation is warranted for limitation of motion of the minor arm to the shoulder level or to a point midway between the side and shoulder level.  A 30 percent disability evaluation requires that motion be limited to a point 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The average normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate I (2012).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

At the December 2007 VA examination for compensation purposes, the Veteran complained of chronic left shoulder pain and weakness.  She reported that she could not raise her left shoulder or touch her back with her left upper extremity.  On examination of the left shoulder, the Veteran exhibited a range of motion of the joint of forward flexion to 180 degrees with pain at 170 degrees, abduction to 180 degrees with pain at 170 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  

A February 2008 VA treatment record states that the Veteran complained of left shoulder pain.  An assessment of "[status post] repair of left shoulder rotator cuff tear in May 2007 with residual pain and decrease[d range of motion] under RMS evaluation" was advanced.  

A June 2009 VA treatment record states that the Veteran complained of constant left shoulder pain with limitation of motion which was "worse with overhead movements."  

A May 2012 VA treatment record states that the Veteran complained of chronic left shoulder pain and locking sensation in the joint.  On examination of the left shoulder, the Veteran exhibited a range of motion of flexion to 70 degrees, abduction to 50 degrees; extension to 40 degrees, and external rotation to 20 degrees; a positive impingement sign; and 4-/5 left rotator cuff muscle strength due to pain inhibition.  An assessment of "chronic left shoulder pain: [status post] left shoulder rotator cuff repair and humeral bone cyst removal done in 2007" was advanced.  Treating VA medical personnel observed that the Veteran's "history and physical exam suggestive of an inflammatory process in the left shoulder which could be a tendinitis versus a bursitis."  

A July 2012 VA treatment record states that the Veteran complained of chronic left shoulder pain and a locking sensation association with flexion of the joint.  On examination of the left shoulder, the Veteran exhibited pain; a range of motion of flexion to 50 degrees, abduction to 40 degrees, extension to 20 degrees, no external rotation, and internal rotation to 30 degrees; and 4-/5 shoulder muscle strength.  

In his December 2012 Appellant's Brief, the accredited representative states that the record supports assignment of at least a 20 percent evaluation for the Veteran's left shoulder disability.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran's post-operative left (minor) shoulder disability has been objectively shown to be productive of no more than chronic left shoulder pain; a locking sensation association with flexion of the joint; a range of motion of the left shoulder of flexion to 50 degrees, abduction to 40 degrees, extension to 20 degrees, no external rotation, and internal rotation to 30 degrees; and 4-/5 shoulder muscle strength.  Such findings merit assignment of at least a 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The clinical record does not establish that the Veteran exhibits either actual or functional limitation of motion of the left shoulder to a point 25 degrees from the side.  In the absence of such impairment, the Board finds that a 20 percent evaluation and no higher is warranted for post-operative left (minor) shoulder partial thickness undersurface rotator cuff tear and Type I SLAP lesion residuals during all relevant time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40 , 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board has also evaluated whether the Veteran's claim should be referred for consideration of her entitlement to an extra-schedular evaluation for her service-connected post-operative left shoulder disability under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's post-operative left shoulder disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5201 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology, namely, the functional impairment of the left upper extremity including limitation of motion.  Although the Board recognizes the Veteran's complaints and is mindful of her comments, the evidence does not show that her disability is unusual or exceptional.  The Board recognizes the Veteran's orthopedic difficulties, but finds that the schedular criteria reasonably describe her disability level and associated occupational impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Cervical Spine

Historical Review

The Veteran's service treatment records reflect that a February 2007 cervical spine magnetic resonance imaging study revealed disc desiccation and mild kyphosis consistent with muscle spasm.  In April 2008, the RO established service connection for trapezius muscle strain; assigned a 10 percent evaluation for that disability; effectuated the award as of October 11, 2007; and denied service connection for a "disc condition."  

The report of a January 2010 VA examination for compensation purposes states that the Veteran was diagnosed with cervical strain and cervical spine degenerative disc disease.  In March 2010, the RO granted service connection for cervical strain and cervical spine degenerative disc disease; assigned a 10 percent evaluation for that disability; clarified that the Veteran's cervical spine disability encompassed her previously service-connected trapezius muscle strain; and effectuated the award as of October 11, 2007.  

Evaluation

Cervical spine intervertebral disc syndrome (preoperatively or postoperatively) and cervical strain are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

At a March 2008 VA examination for compensation purposes, the Veteran complained of chronic cervical spine pain.  The Veteran's cervical spine disability was reported to not require bed rest prescribed by a physician.  On examination of the cervical spine, the Veteran exhibited a range of motion of forward flexion to 45 degrees with pain after 25 degrees, extension to 45 degrees with pain after 35 degrees, lateral flexion to 45 degrees with pain after 25 degrees, bilaterally, and rotation to 80 degrees, bilaterally.  The examiner commented that the Veteran had an "unremarkable cervical exam."  

At the January 2010 VA examination for compensation purposes, the Veteran complained of cervical spine pain which radiated into her left shoulder.  The Veteran's cervical spine disability was reported to not require bed rest prescribed by a physician.  On examination of the cervical spine, the Veteran exhibited a range of motion of forward flexion to 45 degrees with pain after 25 degrees, extension to 45 degrees with pain after 35 degrees, lateral flexion to 35 degrees with pain after 25 degrees, bilaterally, and rotation to 50 degrees with pain after 40 degrees, bilaterally, and palpable cervical paravertebral muscle spasm.  Cervical strain and cervical spine degenerative disc disease were diagnosed.  

In his December 2012 Appellant's Brief, the accredited representative asserts that the record supports assignment of an evaluation in excess of 10 percent for the Veteran's cervical spine disability.  

The Veteran's cervical spine disability has been objectively shown to be productive of no more that chronic radiating cervical spine pain; functional limitation of motion due to pain of forward flexion to 25 degrees, extension to 35 degrees, lateral flexion to 25 degrees, bilaterally, and extension to 40 degrees, bilateral; palpable cervical paravertebral muscle spasm; and no incapacitating episodes.  Functional limitation of forward flexion to 25 degrees merits assignment of a 20 percent evaluation under the provisions of Diagnostic Code 5243.  See also DeLuca, 8 Vet. App. 202

The Veteran's cervical spine disability has not been shown to be manifested by actual or functional limitation of forward flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine at any point during the relevant time period.  Therefore, the Board finds that a 20 percent evaluation and no higher is warranted for the Veteran's cervical strain and cervical spine degenerative disc disease during all relevant time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Board has also evaluated whether the Veteran's claim should be referred for consideration of her entitlement to an extra-schedular evaluation for her service-connected cervical spine disability under 38 C.F.R. § 3.321(b)(1).  With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's post-operative cervical spine disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5201 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology, namely, the actual and functional cervical spine limitation of motion.  Although the Board recognizes the Veteran's complaints and spinal difficulties, the evidence simply does not show that her disability is unusual or exceptional.  The schedular criteria reasonably describe her disability level and associated occupational impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

A 20 percent evaluation for post-operative left (minor) shoulder partial thickness undersurface rotator cuff tear and Type I SLAP lesion residuals is granted subject to the law and regulations governing the award of monetary benefits.  

A 20 percent evaluation for cervical strain and cervical spine degenerative disc disease is granted subject to the law and regulations governing the award of monetary benefits.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


